Case: 13-30303      Document: 00512465176         Page: 1    Date Filed: 12/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-30303                       December 9, 2013
                                                                            Lyle W. Cayce
STATE NATIONAL INSURANCE COMPANY,                                                Clerk


                                                 Plaintiff-Appellee

v.

CUMMINS MID-SOUTH, L.L.C.,

                                                 Defendant-Appellee

ROMEO PAPA, L.L.C.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2207


Before JONES, WIENER and GRAVES, Circuit Judges.
PER CURIAM: *
       The court has carefully considered this appeal in light of the briefs,
record excerpts, and pertinent parts of the record. Having done so, we find no
reversible error of law or fact and AFFIRM essentially for the reasons stated
by the district court.
                                                                              AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.